Citation Nr: 1106527	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  07-37 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder including depression. 

2.  Entitlement to service connection for right hip sciatica.  


REPRESENTATION

Appellant represented by:	Delaware Commission of Veterans 
Affairs


ATTORNEY FOR THE BOARD

John Francis, Counsel




INTRODUCTION

The Veteran served on active duty from April 1978 to April 1982 
and from March 1987 to June 2005. 

This appeal comes before the Board of Veterans' Appeals (Board) 
from a March 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO). 


FINDINGS OF FACT

1.  There is no competent evidence of a current acquired 
psychiatric disorder including depression. 

2.  Sciatica of the right hip is manifested by pain radiating 
from a disability of the lumbar spine that is service-connected.  
There is no competent evidence of a disability of the right hip 
muscles, bones, or joint.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired 
psychiatric disorder including depression have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 4.127 (2010). 

2.  The criteria for separate service connection for right hip 
sciatica have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 4.14 
(2010).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide and; (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Further, VA must review the information and the evidence 
presented with the claim and provide the claimant with notice of 
what information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to substantiate, 
each of the five elements of the claim, including notice of what 
is required to establish service connection and that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded. Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

In correspondence in September 2005, the RO provided notice that 
met the requirements except that the notice did not provide 
information on the criteria for assignment of a rating or 
effective date.  The omitted information was provided to the 
Veteran with the rating decision in March 2006.  However, the 
Board concludes that the timing error was harmless given that 
service connection is being denied, and hence no rating or 
effective date will be assigned with respect to the claimed 
disorders.  

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any evidence 
that could not be obtained.  VA has also obtained medical 
examinations.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.

The Veteran served as a U.S. Air Force carpenter and optometry 
craftsman, retiring at the rank of Master Sergeant.  She contends 
that symptoms of depression and right hip sciatica first 
manifested in service with a continuity of symptoms after 
service.  

Service connection may be granted for disability resulting from a 
disease or injury incurred in or aggravated by military service.  
For the showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support the 
claim.  Service connection may also be granted for a disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.   38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.
 
In order to establish service connection for a claimed disorder, 
there must be
(1) medical evidence of current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  

Some chronic diseases may be presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year of 
the date of separation from service.  38 U.S.C.A. § 1112(a)(1); 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. 
§ 3.309(a) (listing applicable chronic diseases, including 
arthritis and psychoses).


Depression

Service treatment records showed that the Veteran sought mental 
health treatment or counseling on several occasions.  In August 
1996, a physician noted the Veteran's reports of difficulty 
handling recent stressors.  The physician diagnosed bereavement 
and phase of life problem and referred the Veteran for a stress 
management workshop.  The Veteran attended the first two of four 
sessions, and the attending physician closed the case in March 
1997 with no further treatment or revised diagnosis.  

In medical history questionnaires in May 2002, April 2003, and 
April 2004, the Veteran reported having a high stress job and 
answered positively to a question asking if she was "feeling 
down, helpless, or panicky."  Starting in January 2004, the 
Veteran received counseling at a Life Skills Clinic and 
examinations by a military psychiatrist in March 2004 and May 
2004.  The psychiatrist diagnosed depression and prescribed anti-
depressant medication.  However, the clinical comments were brief 
and unremarkable.  In August 2004, a psychologist at the Life 
Skills Clinic noted a loss of contact with the Veteran.  Primary 
care physicians in September 2004 and December 2004 noted that 
the Veteran continued to be prescribed the medications but made 
no mental health observations.  

Military outpatient treatment records for the remainder of active 
duty show regular treatment for physical disorders but no further 
mental health problems.  In an April 2005 retirement physical 
assessment, the Veteran reported continued use of anti-depressant 
medication.  The examining physician noted only a history of 
depression, well controlled by medication.  

In September 2005, a VA physician noted a review of the claims 
file and the VA electronic records.  The physician summarized the 
Veteran's history of mental health symptoms including some 
information not in the claims file that may have been reported by 
the Veteran during the examination.  The physician noted that the 
Veteran's initial symptoms first manifested in 1980 or 1981 as 
fatigue.  The Veteran reported that her first mental health 
treatment was in 2003 when she was prescribed an anti-depressant.  
The Veteran acknowledged that the symptoms at that time may have 
been apprehension about transition from military to civilian life 
and related to numerous physical disorders.  The Veteran reported 
the most recent mental health treatment was in January or 
February 2005.  The Veteran reported that she had a stressful 
military occupation but since retirement felt less stress.  She 
acknowledged a remission of symptoms of depression.  The 
physician noted that the Veteran had been promoted to a senior 
non-commissioned rank and had no performance problems or missed 
work because of her symptoms.  After retirement, the Veteran was 
caring for a daughter with a chronic illness and three 
grandchildren but was looking forward to studying to be a music 
teacher.

On examination, the Veteran had some difficulty in attention and 
concentration on an arithmetic test.  Although the Veteran 
reported that she was depressed, the physician noted that her 
mood was normal.  There were no other abnormalities.  The 
physician diagnosed, "Personality traits or coping style 
affecting medical condition."  The physician noted that the 
Veteran experienced distress related to military work pressures 
and used antidepressant medications for a period of time.  
However, the adjustment difficulties were mild and the current 
claim of depression linked to service was not supported by 
objective clinical findings or contemporary records.  

In March 2006, the Veteran disagreed with the denial of service 
connection for depression and fatigue but did not indicate that 
her symptoms had become more severe or that she had received 
additional mental health treatment. 

The Board concludes that service connection for an acquired 
psychiatric disorder including depression is not warranted 
because the Veteran does not have a current mental health 
disability.  Personality disorders are not diseases or injuries 
for compensation purposes and a disability resulting from them 
may not be service connected except when shown to be secondary to 
a service-connected disorder.  38 C.F.R. § 4.127.  

The Board acknowledges the Veteran's contention that she 
experiences symptoms of depression and fatigue that started in 
service.  The Veteran is competent to report on the observed 
symptoms.  However, the Board places less probative weight on the 
reports because the Veteran reported to the VA physician in 
September 2005 that her symptoms of depression were in remission.   
The Veteran disagreed with the denial of service connection but 
has not reported any specific, more severe symptoms or identified 
any medical examination or treatment since September 2005.  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition; (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing the symptoms at the time support at later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir 2006).  In this case, the Veteran is competent to 
report on her mood disturbances and fatigue but does not have the 
medical expertise to provide a competent diagnosis of a chronic 
psychiatric disorder.  The Veteran did report and the service 
treatment records showed a diagnosis of depression for several 
months in 2004 with continued medication until 2005.   However, 
the Veteran reported to the VA physician in September 2005 that 
her symptoms were in remission after retirement from a stressful 
occupation in service.  Since that time, there are no 
contemporary or subsequent diagnoses by a medical professional, 
so Jandreau does not apply.  

The Board places greater probative weight on the diagnosis and 
opinion of the VA physician who reviewed the claims file and 
history reported by the Veteran.  The physician concluded that 
the Veteran's current symptoms were not manifestations of a 
depressive disorder but rather related to personality and coping 
skills.  Absent competent evidence of a current acquired 
psychiatric disorder, service connection is not warranted.  

As the preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




Right Hip Sciatica

Service treatment records showed that the Veteran sought 
treatment in December 1980for right hip pain radiating to the 
right lower extremity.  The Veteran reported that she had been 
experiencing the pain for one day and had an episode eight months 
earlier while she was pregnant.  An examiner noted a full range 
of motion, no loss of strength, but slight tenderness at the 
right sacroiliac joint.  The examiner diagnosed mild sciatica.  
There was no follow-up treatment.  No right hip symptoms were 
reported by the Veteran and no abnormalities were noted on 
physical examinations in 1982, 1986, 1991, and 1995.   

In November 2004, the Veteran sought treatment for low back and 
right hip pain following an exercise session.  The examining 
physician noted the Veteran's report of a long history of the 
symptoms and treatment by a chiropractor.  The Veteran reported 
that the onset was after performing sit-ups.  The Veteran 
indicated the hip pain was in the area of the great trochanter.  
The physician diagnosed mild right trochanteric bursitis 
secondary to overuse during exercise.  No treatment or 
medications were provided.  However, in February 2005, the 
physician referred the Veteran for physical therapy.  The Veteran 
participated in a two month program of home exercise, moist heat 
applications to the sacral region, and behavior modification to 
avoid aggravation.  The physician noted the on-going physical 
therapy on an April 2005 retirement physical assessment. 

In October 2005, a VA physician noted a review of the claims file 
and performed an orthopedic examination of the low back and right 
hip.  The Veteran reported that she successfully ran one and one-
half miles during a physical readiness test in February 2005 but 
was no longer doing any exercises.  The Veteran reported low back 
pain radiating to the right hip and thigh that was aggravated by 
prolonged standing, walking, bending, stooping, and lifting heavy 
weight.  The Veteran acknowledged that she had not received any 
treatment since completing physical therapy in May 2005. 

On examination, the physician noted that the Veteran walked 
briskly with a normal gait and posture, did not use assistive 
devices for mobility, and was able to get on and off the 
examining table without difficulty.  There was some limitation of 
motion of the lumbar spine but without pain, motor weakness, 
atrophy, or neurological deficits.  X-rays showed 
spondylolisthesis at L5-S1 suggestive of spondylosis at L5.  The 
physician concluded that there were lumbar radicular symptoms of 
sciatica.  Examination of the right hip showed no loss of range 
of motion, pain on motion, tenderness or spasms.  An X-ray was 
normal.  The physician diagnosed a normal right hip. 

In March 2006, the RO granted service connection for spondylosis 
of the lumbar spine and assigned a rating of 10 percent under 
38 C.F.R. § 4.71a, Diagnostic Code 5337 (2005) using the General 
Rating Criteria for Diseases and Injuries of the Spine.  The 
criteria contemplate radiating pain from the affected spinal 
area.    

The Veteran submitted records of private medical treatment in 
June and June 2007 that showed continued pain and tenderness of 
the coccyx and paralumbar spinals at L4-5 and L5-S1.  The private 
physician noted that the Veteran's pain was limited to the area 
of the coccyx and diagnosed coccydnia.  The Veteran was treated 
with injections.  The Veteran also submitted records of 
chiropractic treatment from October 2008 to May 2009.  Although 
not all records are legible, the records showed continued lower 
spinal pain, radiating to the buttocks.  Diagnoses and treatment 
involved the lower spinal joints.  There was no mention of a hip 
bone, joint, or muscle abnormality.   

Sciatica is a syndrome characterized by pain radiating from the 
back into the buttock and the lower extremity most commonly 
caused by protrusion of a lower lumbar intervertebral disk.  
Dorland's Illustrated Medical Dictionary, 1493, 28th Ed. (1994).  
Disability of the muscles, nerves, and joints may overlap to a 
great extent so that special rules are included in the bodily 
systems for their evaluation.  The evaluation of the same 
manifestation under different diagnoses is to be avoided.  
38 C.F.R. § 4.14.  

The Board concludes that service connection for sciatica of the 
right hip is not warranted because the Veteran's pain radiating 
to the right hip is a component of a lumbar spine disorder that 
is already service-connected and contemplated under the currently 
assigned rating.   Although there is competent lay and medical 
evidence of radiating pain to the area of the right hip during 
and after service, the weight of lay and medical evidence is that 
the radiating pain, diagnosed as sciatica, is a symptom 
associated with deficits of the lumbar spine that are service-
connected.  The Board places greatest probative weight on the VA 
examination and X-rays in October 2005 that showed no 
abnormalities of the right hip muscles, bones, or joint.  
Therefore, separate service connection for a disability of the 
right hip is not warranted. 

As the preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for depression is denied. 

Service connection for right hip sciatica is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


